--------------------------------------- internal_revenue_service national_office technical_advice_memorandum date ----------------------------------------------- ------------------------------------- ------------------------------------- ------------------------------ ---------------- -------------- ---------------------- tam-125889-05 third party communication none date of communication not applicable number release date index uil no case-mis no director- compliance ------------------------------------------------- -------------------------- ----------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend legend company sub power plant state year a year b year c year year year year year date date date ------------------------------------ ------------------------------- --------------------------------------- ------------- ----------------- ------- ------- ------- ------- ------- ------- ------- ------------------- ----------------------- --------------------- tam-125889-05 dollar_figurea dollar_figureb dollar_figurex puc the decision --------------------------------------------------------------------------------------------------------------- ----------------------------------------------- -------------------------------------------------------------------------------- ------------ ---------------- ------------ --------------------------------------------------------------------------------- --------------------------------------------------------- ------------------------- ----------------------------------- the act act issues whether taxpayer’s franchise right sec_1 access easements and power plant were as a result of state’s deregulation program involuntarily converted because of a seizure requisition or condemnation or threat or imminence thereof within the meaning of sec_1033 of the internal_revenue_code whether funds received by taxpayer were proceeds for the involuntary_conversion of franchise rights and access easements as required by sec_1033 whether certain property acquired by taxpayer in year b through year was acquired with the intent to replace the franchise rights access easements and power plant as required by sec_1033 whether the claimed replacement properties are similar_or_related_in_service_or_use within the meaning of sec_1033 conclusions taxpayer’s franchise rights access easements and power plant were not as a result of state’s deregulation program involuntarily converted within the meaning of sec_1033 funds received by taxpayer were not proceeds for any involuntary_conversion of franchise rights and access easements taxpayer’s replacement_property was not acquired with the intent to replace the franchise rights access easements and power plant as required by sec_1033 franchise rights are sometimes referred to herein and in taxpayer’s submissions as the rights to a public monopoly or as rights under a compact with the state government throughout this document the terms monopoly franchise compact rights etc are used interchangeably tam-125889-05 most of the claimed replacment properties are not similar_or_related_in_service_or_use to the converted property within the meaning of sec_1033 facts company a wholly owned subsidiary of taxpayer is seeking to treat certain amounts received from year through year from its customers pursuant to state energy deregulation legislation competition transition charges or ctcs and from the year sale of one of its gas-fired generation facilities power plant as amounts to be taken into account under the deferral provisions of sec_1033 a background of deregulation in year a puc began a comprehensive review of the future of regulated electric service in state to determine how best to reduce energy costs for state’s ratepayers the review led puc to conclude that in the future state’s ratepayers should have a choice of electricity suppliers and that traditional cost-of-service utility regulation would be replaced by competition after three years of deliberations puc issued the decision the decision established puc’s plan for restructuring state’s electric industry in year b state’s legislature passed the act establishing the legal framework for the restructuring taxpayer supported the restructuring plan to deregulate the electric utility industry a letter from taxpayer’s chairman to shareholders states as follows dear shareholders our achievements in year b point the way to the future of taxpayer our defend and grow strategy was advanced by landmark legislation in state that restructured the electric industry by new incentive regulation the unanimous passage of restructuring legislation which taxpayer advocated placed state in the forefront of a national movement offering customer choice among electricity suppliers for taxpayer the legislation also provided a fair opportunity for sharply accelerated recovery_of about dollar_figurea in past utility investments the new law substantially deregulates the generation of electricity and opens retail markets to competition sub 1’s skills and experience position us well for success in the field of deregulated power generation emphasis added taxpayer’s year b 8-k security exchange commission sec filing includes a press release stating in pertinent part the following both company and taxpayer are hereafter referred to collectively and interchangeably as taxpayer tam-125889-05 this historic legislation is the product of consensus building and compromise said taxpayer’s chairman and chief_executive_officer we commend governor the state legislature the numerous customer groups other utilities municipalities and other stakeholders for their hard work and cooperative spirit in the formation of this new law the new legislation ensures a timely and fair transition to a competitive electricity market moreover it will help lower rates for millions of customers and provides a fair opportunity for utilities to compete to serve customers in a restructured energy marketplace the restructuring legislation garnered broad support among various stakeholders because it provides utilities with a fair opportunity to recover costs they incurred in meeting their legal_obligation to serve all customers under the state’s regulatory system emphasis added as a result of the restructuring taxpayer would no longer have an exclusive right to provide bundled services power generation transmission and distribution within its service territory taxpayer would continue to have an exclusive right to transmit and to distribute electricity within specified service areas in state also while taxpayer retained some generation assets it would be precluded from providing generation services directly to its distribution customers b transition costs resulting from deregulation as a consequence of allowing competition puc determined that market forces would cause certain utility assets purchased and certain utility obligations entered into in a regulated environment to become uneconomic in the hands of the utilities after the deregulation occurred both the legislature and puc concluded that state’s investor- owned utilities made significant investments in the generation assets dedicated to fulfilling their obligations incurred prior to deregulation applying the constitutional ratemaking principle of 488_us_299 and its predecessors puc determined that the utilities and their shareholders should be allowed the opportunity to recover the value of investments rendered uneconomic as a result of the restructuring the legislature and puc referred to these uneconomic costs as transition costs transition costs are the net difference between the fair_market_value of the utility’s generation related assets in the deregulated market and the net_book_value of such assets taxpayer was allowed to collect these costs from ratepayers over a four-year period transition_period c collection of transition costs through the competition transition charges ctcs during the transition_period rates were to remain at a static level even while costs were expected to decline the transition costs or stranded costs were to be recoverable tam-125889-05 through rates frozen at the rate levels in effect on date collected revenues in excess of declining costs were presumed to create headroom ie revenues beyond those required to provide service that could be applied toward transition cost_recovery this headroom would enable taxpayer to recover the ctcs the ctcs were separately charged on ratepayer bills and were designed to reimburse taxpayer for its transition costs these costs have always been a part of the ratepayer’s rates but were previously being recovered over a longer period of time and were not separately identified following the enactment of the act revenues earned by taxpayer were first to be applied against transmission and distribution and public purpose costs thereafter revenues were applied to offset all generation costs which included purchases from a newly created power exchange and the costs of taxpayer’s retained generation properties the revenue left after these expenses was the ctcs or headroom the act allowed state’s investor-owned utilities to recover these costs within an accelerated four-year timeframe ending no later than date in no event could taxpayer collect more than its transition costs which were determined to be about dollar_figureb of this dollar_figureb certain funds were guaranteed such as employee severance benefits due to restructuring however the majority including transition costs associated with power generation facilities were not guaranteed the ctcs were to end and the rate freeze lifted at the earlier of the recovery_of all transition costs or date puc could monitor the progress of the transition cost_recovery process taxpayer could not recover ctcs after date in the summer of year contrary to expectations power generation costs sharply increased in state for a brief period taxpayer recovered no ctcs and even suffered heavy losses however despite the high costs in year and the brief period in which taxpayer collected no ctcs taxpayer nevertheless recovered a significant portion of its ctcs even in that year as it did in every other year in which the accelerated recovery process for ctcs was in effect due to the ecomomic difficulties within state’s electric utility industry that arose in year the rate scheme was substantially altered when act was enacted on date act ended the rate freeze and essentially returned state to regulated cost of service ratemaking before transition costs were fully recovered and before a fully deregulated market could be implemented however for the years at issue in this technical_advice_memorandum the transition to deregulation was in effect d deregulation and sale of fossil fuel generation assets to ensure that competition occurred and to prevent taxpayer from exercising undue market power puc ordered taxpayer to file a plan to voluntarily divest at least percent of its fossil generating assets puc also provided economic incentives for tam-125889-05 doing so divestiture could be achieved either by spin-off or direct sale to an unaffiliated entity the divestiture would curtail taxpayer’s market power and allow competitors immediate access to state’s electric market after restructuring customers in taxpayer’s service territory had two choices for obtaining electricity customers could obtain electricity from a new market participant or they could have taxpayer obtain electricity from someone other than taxpayer on the customers’ behalf in response to this order taxpayer presented a plan to auction its fossil generation assets in approving taxpayer’s auction plan puc put potential bidders on notice that in addition to eliminating taxpayer’s market power through divestiture it would not permit another party to acquire undue market power by acquiring the divested assets in november of year b taxpayer applied to puc for permission to sell percent of its gas-fired generation assets including power plant the sale of percent instead of percent was a move encouraged by ferc taxpayer sold all of these assets in year e state control of taxpayer’s transmission system through the independent system operator iso under the act state’s electrical utility corporations including taxpayer retained exclusive rights to distribution and transmission of electricity within their respective service territories and also retained legal_title to their transmission facilities however they were required to commit control of their transmission facilities to a newly created public benefit corporation the independent system operator iso this change was made to assure fair access to these facilities among competing power providers however taxpayer still owned and charged ratepayers for transmission services and for use of its transmission facilities f taxpayer’s prior arguments that the act effected a taking in year c taxpayer argued at a proceeding before puc that the decision was unconstitutional and effected a taking because it failed to guarantee taxpayer’s full transition cost_recovery due to the rate freeze mechanism puc disagreed that taxpayer was entitled to full transition cost_recovery but ultimately found taxpayer’s claim to be moot for lack of jurisdiction in light of the passage of the act puc asserted that it was only obliged to provide taxpayer with a reasonable opportunity to recoup its costs and that no guarantees were required one such incentive pertained to puc’s order that the equity component of taxpayer’s cost of capital be set pincite percent of its embedded cost of debt effectively reducing the return below the long-term cost of debt for the investment made uneconomic by the restructuring however as an incentive for divestiture puc provided as follows the percent reduction may be eliminated by the utility divesting spinning off or selling to an unaffiliated entity at least percent of its fossil generation tam-125889-05 in the same proceeding an unrelated utility argued that the forced opening of the unrelated utility's transmission system amounted to a physical taking however taxpayer never made such a claim and did not join in the other utility's claim regarding an alleged physical taking in any event puc disagreed with the other utility stating that puc’s mandates in these areas are merely a legitimate exercise of its police power to regulate these facilities which have been dedicated to public use in order to promote competition and lower consumer rates ultimately puc disallowed the unrelated utility’s claim on the grounds that it was moot for lack of jurisdiction taxpayer also sued puc in federal court claiming as its primary position that the rate freeze imposed by the act was depriving it of its right under federal_law to recover the costs of purchasing electricity for its customers more particularly taxpayer claimed the frozen rates had violated the federal filed rate rule which allows a utility to recover in state-regulated retail sales the costs of purchases made under federally approved tariffs taxpayer made a supplemental claim that the rate freeze deprived it of its reasonable rate of return on invested capital and was therefore a taking however these points were not extensively litigated the case settled in year although taxpayer had ample opportunity to do so in this proceeding taxpayer never raised the theory that its monopoly franchise had been taken or that it had been forced to grant an easement in any puc proceeding or in its federal case neither did taxpayer allege that it was forced to sell power plant or that this amounted to a taking g taxpayer’s tax treatment of ctcs taxpayer treated the ctcs it received in year as gross_income and did not make any election under sec_1033 for year sec_2 and taxpayer elected pursuant to sec_1033 to defer percent and percent of the gain from ctcs for those years respectively alleging that the ctcs were paid as compensation_for the involuntary_conversion of the regulatory compact the asserted monopoly franchise these original returns also noted that replacement_property acquired for year c through year had a value nearly nine times greater than the deferral claimed on these original returns with the initial elections taxpayer also filed amended returns for year c and year to reduce the basis_of_property that it contended was acquired in those years as sec_1033 replacement_property then in may of year taxpayer filed additional amended returns for year c through year claiming additional deferral amounts for those years eighty-two percent of the property asserted as acquired as replacement_property consists of power lines and substations the remainder of the replacement_property consists of land buildings and capitalized remodeling costs h taxpayer’s tax treatment of proceeds of power plant on an amended year return filed in december of year taxpayer elected to defer capital_gain from the sale of power plant pursuant to sec_1033 taxpayer claimed it was forced to dispose_of power plant by the act alternatively taxpayer claims power plant tam-125889-05 was part of the same economic property unit as taxpayer’s right to operate as a regulated monopoly and as a result the sale of such facility qualifies for the deferral of gain pursuant to taxpayer identified as replacement_property for power plant assets of nuclear hydro and steam electrical generation plants placed_in_service during year c through year law and analysis sec_1033 of the code provides in part that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the period specified in sec_1033 for the purpose of replacing the property so converted purchases other_property similar_or_related_in_service_or_use to the property so converted then at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized upon such conversion exceeds the cost of such property thus a condition_precedent for non-recognition treatment under sec_1033 is involuntary_conversion of property by destruction theft seizure or requisition or condemnation or threat or imminence thereof in this case taxpayer asserts that its property was taken by way of seizure requisition or condemnation or threat or imminence thereof neither destruction nor theft is alleged thus the first question we must address is whether there was a condemnation or any other kind of governmental taking other questions to be addressed and on which the validity of taxpayer’s election under sec_1033 depends are whether money was received for the alleged conversions whether taxpayer acquired property for the purpose of replacing the property so converted and whether the acquired property was similar_or_related_in_service_or_use to the property so converted issue one whether taxpayer’s franchise rights access easements and power plant were as a result of state’s deregulation program involuntarily converted because of a seizure requisition or condemnation or threat or imminence thereof within the meaning of sec_1033 - common forms of governmental takings a requisition or condemnation occurs where a taxpayer’s property is subjected to a governmental taking for public use compensable under the 5th amendment of the u s constitution 279_f2d_220 ct_cl 196_fsupp_129 d c mass revrul_69_254 1969_2_cb_162 revrul_58_11 1958_1_cb_273 the 5th amendment provides that nor shall private property be taken for public use without just compensation tam-125889-05 fifth_amendment takings commonly occur in three forms the first is a per se taking where the government seizes property directly for public use 458_us_419 this form is only of limited relevance here because the franchise allegedly taken is intangible and power plant was sold by taxpayer to a third party and not condemned as hereafter discussed however a per se taking may be relevant for consideration of the taking of access easements alleged by taxpayer see 998_fsupp_1386 n d dist fla aff’d 187_f3d_1324 11th cir where the government forced utilities to grant cable companies access to their power lines the second form is the deemed or de_facto taking described in duquesne light co v barasch supra in that case the supreme court determined that if a government regulator fails to authorize a rate sufficient to both cover the utility’s prudently incurred costs and provide a reasonable return to its investors the investors’ capital is deemed to have been taken however the deemed form of taking described in duquesne is of limited relevance here any condemnation_award pursuant to this theory would be in the form of increased rates authorized in order to give investors a reasonable return on capital such a taking would not give rise to a claim under sec_1033 because compensation_for lost income as opposed to lost assets may not be deferred pursuant to a sec_1033 election the third common form of government taking is inverse condemnation as discussed in 438_us_104 in that case the taxpayer’s application_for a permit to extend the height of the structure housing grand central station in new york city from eight to stories was denied by the local_government to preserve the historic character of that structure the taxpayer alleged that government regulation had effectively reduced the value of property to such an extent that the property was taken by the regulation in the present case taxpayer asserts that there was an inverse condemnation of its property claiming that the change in the regulatory regime with respect to state’s power industry eliminated or other forms of governmental taking may indeed be discerned and distinguished but for purposes of analyzing the issues presented in this memo the three discussed herein are sufficient see 364_us_130 holding that compensation_for the use of rental property is equivalent to income not property and therefore currently taxable as such and not deferred 80_f2d_436 6th cir cert_denied 298_us_659 holding that proceeds of business interruption insurance are taxable as income revrul_75_381 1975_2_cb_25 regarding current includibility of indemnity for loss of income from honeybees destroyed by pesticides revrul_73_477 1973_2_cb_302 proceeds from business interruption insurance not deferred under sec_1033 and revrul_57_261 1957_1_cb_262 although forced leasehold pursuant to condemnation was subject_to sec_1033 rent payments by the city and pursuant to the lease arrangement were taxable as ordinary_income see also sec_1_1033_a_-2 distinguishing insurance compensating for_the_use_of property from insurance compensating for the property itself the former being currently taxable as income and not subject_to sec_1033 tam-125889-05 substantially diminished the value of key tangible and intangible properties in its power generation transmission and distribution businesses application of takings law to taxpayer’s alleged franchise under its prior system of utility regulation state granted licenses to investor-owned utilities to provide electrical services within specific geographical areas utilities were allowed to be monopolies that does not mean however that utilities such as taxpayer had any vested right to be monopolies recognized by the state indeed governments are well within their police power to regulate industries and commerce and to determine whether it is best for a given business to operate in a monopolistic environment or a competitive environment outside the context of a per se physical taking a finding of a taking is rare due to the broad sphere of regulatory authority enjoyed by governments especially when they act for the greater public good see eg mugler v kansas 123_us_627 pursuant to this power governments limit the use of property pursuant to zoning health and environmental concerns gains v commissioner t c memo and hay v commissioner t c memo limit business practices to encourage competition and even force businesses to divest property pursuant to anti-trust rules behr-manning corp v united_states supra revrul_58_11 supra and sec orders american natural_gas co vs united_states supra yet these acts are not viewed as takings because they are within the sphere of the government’s police powers as the supreme court stated in penn central a taking may more readily be found when the interference with property can be characterized as a physical invasion by the government than when interference arises from some public program adjusting the benefits and burdens of economic life to promote the common good penn central pincite in the present case it is evident that deregulation is intended to promote the common public good puc was attempting to reduce the price of electrical power in state by shifting from a regulated to a competitive market this was an action performed with the public welfare in mind although the legislation altered the regulatory framework taxpayer retained its franchise for transmission and distribution and retained its ability to generate power on a competitive basis in addition the legislation created new rights before the institution of deregulation taxpayer was permitted only to earn a rate of return for its investors as allowed by puc and was required to return excess amounts to the ratepayers deregulation paved the way for potentially unlimited returns to the investors also taxpayer’s potential area of operations was expanded to include all of state hence the legislation contemplated benefits to both taxpayer and ratepayers public_utilities are heavily regulated industries as such their reasonable expectations are limited insofar as freedom of action is concerned and the extent government cannot tam-125889-05 interfere with their rights and obligations one who does business in a regulated field cannot reasonably rely on the status quo because there is the foreseeable potential for regulatory change see eg 508_us_602 regulatory imposition of liability on pension_plan sponsor upheld 467_us_986 stating that absent an express promise there was no reasonable investment-backed expectation that its trade secret disclosed pursuant to government epa regulation would remain a secret and that disclosure was foreseeable in an industry that historically has been the focus of great public concern and significant_regulation the regulatory scheme in place at the time of the property acquisition helps shape the reasonableness of the expectations that the status quo will continue 533_us_606 o’connor j concurring to be reasonable the expectation must be more than a unilateral or abstract need ruckelshaus pincite the supreme court has consistently stated when one bargains with the state nothing passes by implication and all promises are to be narrowly construed charles river bridge v warren bridge 36_us_420 see also us west communications inc v arizona corporation commission p 3d ariz ct app rejecting a utility’s argument that a regulatory compact was a contract stating absent some clear indication that the legislature intends to bind itself contractually the presumption is that ‘a law is not intended to create private contractual or vested rights but merely declares a policy to be pursued until the legislature shall ordain otherwise ’ citations omitted in this case state did not commit to bear the risk of regulatory change taxpayer has not identified any such explicit and unambiguous promise in statutes regulations and decisions existing at the time it invested in assets prior to deregulation absent such a commitment by state taxpayer’s expectation appears to be unilateral absent a see duquesne supra pincite where the court noted that utility property is partly public in that its assets are employed in the public interest to provide consumers with power but also private in that private investors own and operate them this dual status created its own set of questions under the takings clause compare eg new orleans gas-light co v louisiana light heat prod mfg co 115_us_650 where the utility had such an explicit right granted by charter for a fixed period some commentators observe that traditional rate regulation may have led to overinvestment in power generation facilities as utilities strategically used the rate process to ensure revenue streams thus putting the burden entirely on the government oversimplifies the dynamic nature of the regulatory process jim rossi the irony of deregulatory takings tex l rev citations omitted see also oliver e williamson deregulatory takings and breach of the regulatory contract some precautions n y u l rev herbert hoverkamp book review the takings clause and improvident regulatory bargains yale l j investment by utilities involves calculated risk taking rather than government compelled investment see also energy ass’n of n y v public service commission of n y n y s 2d n y sup ct electric utility’s regulatory compact did not entitle it to guaranteed total recovery_of stranded costs under contract theory tam-125889-05 physical invasion no taking occurs when governments legislate for the public welfare except in the most extreme cases as where the owner is deprived of all economically beneficial uses of the property see 505_us_1003 emphasis in original under penn central governments are allowed great latitude even when the government regulation results in an enormous diminution in value as the court noted in penn central pincite t he decisions sustaining other land-use regulations which like the new york city law are reasonably related to the promotion of the general welfare uniformly reject the proposition that diminution in property value standing alone can establish a taking see euclid v ambler realty co 272_us_365 percent diminution in value caused by zoning law 239_us_394 percent diminution in value cf eastlake v forest city enterprises inc u s pincite n and that the taking issue in these contexts is resolved by focusing on the uses the regulations permit in the present case state enacted puc’s deregulation program with the intent to provide for the welfare of its residents by significantly reducing the cost of purchasing electricity this action was an exercise of its constitutional police power prerogative for the public benefit as we have seen such an exercise without more cannot constitute an involuntary_conversion it is in this context that the penn central case becomes most relevant to determine whether a government regulation is to be treated as tantamount to a physical or per se taking penn central sets three criteria for analyzing the question the character of the government action the diminution in the value of the property and the interference with the property owner’s distinct investment-backed expectations the first factor the character of the government action weighs against finding a taking in the present case state’s action was regulatory and did not constitute a physical invasion of the franchise also state acted in the long-term interests of both the utilities and the ratepayers by attempting to encourage competition in the electric industry in this connection it should be remembered that taxpayer heavily endorsed the policy second in the context of the putative franchise rights we doubt the relevance of the diminution in the value of the property factor in light of our view that taxpayer had no right or expectation of a continuation of the regulatory ratemaking regime taxpayer the more involves consideration of whether a government has overstepped its legal bounds in the exercise of its police power tam-125889-05 asserts that its franchise rights were adversely affected however even assuming such rights existed and we do not believe they did the economic_effect of the legislation should be viewed in terms of the impact on the totality of taxpayer’s business as taxpayer was granted a right not only to generate power but also to transmit and distribute power courts generally reject property owners’ attempts to view a single property in isolation see penn central pincite moreover as suggested by taxpayer’s endorsement of the deregulation itself taxpayer’s takings claim is mitigated by the rights gained by taxpayer pursuant to the deregulation to charge market rates for its retained property even if it were true that taxpayer lost a monopoly it gained the right to potentially earn larger profits in an unregulated power generation industry finally as to the third factor concerning the interference with taxpayer’s distinct investment-backed expectations taxpayer as a member of a heavily regulated_industry should have had very limited expectations that state would not interfere with its structure and operations apart from being guaranteed a reasonable rate of return moreover by allowing transition cost_recovery state provided for minimal interference with taxpayers’ investment-backed expectations to the contrary taxpayer argues that it has suffered an involuntary_conversion of its monopoly franchise rights based on the following rationale the prior regulatory scheme resulted in a regulatory compact between it and state under the compact taxpayer was induced to make substantial investments in assets to satisfy its statutory duty to serve the public subject_to rate regulation in return state provided the utility the exclusive right to provide electricity within a geographical area and enabled the utility to recover the costs necessarily incurred to fulfill its duty to serve thus according to taxpayer the regulatory bargain justifies the reasonable investment- backed expectations of an investor in a regulated rather than a competitive market when the bargain is broken these expectations justify applying the takings clause we however disagree with taxpayer’s arguments in 535_us_467 the supreme court rejected the taxpayer’s theory that it held a property right in a monopoly franchise and its reliance on a state’s prior regulatory scheme the court reviewed a takings challenge to the methodology for access rates under the telecommunications act of the telecom act noting that regulation does not guarantee full recovery_of embedded costs and that such a guarantee would exceed past assurances by the states in the words of the court a ny investor paying attention had to realize that he could not rely indefinitely on traditional ratemaking methods but would simply have to rely on the constitutional bar against confiscatory rates verizon pincite thus the court rejected the utility’s argument that it had an expectation that a historically anchored cost of service method would set the rates because no such promise was made tam-125889-05 the court’s reasoning in verizon is applicable here because the telecom act like the act is a deregulatory statute seeking competition rather than a ratemaking statute seeking better regulation see verizon pincite state did not explicitly promise taxpayer that it was entitled to be a monopoly forevermore nor did state guarantee taxpayer that it would use a particular ratemaking method or allow full recovery_of embedded costs thus taxpayer never held an interest in a monopoly franchise rising to the level of a property right existing in perpetuity at most what existed prior to the act was a regulatory scheme subject_to modification and change by state providing for rates that were not confiscatory under duquesne further taxpayer analogizes its situation with that of the taxpayer described in revrul_82_147 1982_2_cb_190 in that ruling the taxpayer owned a resort on a lake federal legislation was enacted restricting the horsepower of motors that could be used on the lake which rendered the taxpayer’s business no longer viable these circumstances motivated the taxpayer to sell its resort property to the government the ruling holds that an involuntary_conversion had occurred again however we disagree with taxpayer’s argument and do not believe that revrul_82_147 is analogous to its facts the taxpayer in the revenue_ruling held a property interest that it could operate in a profitable business free from regulatory restriction until legislation made his property uneconomic in the present case as stated above taxpayer never had an interest in a monopoly franchise rising to the level of a property interest also before the act became law taxpayer was heavily regulated and had no legal basis for assuming that a change in the regulatory scheme of its industry would entitle it to compensation in summary since all three penn central factors suggest that no regulatory taking occurred we do not agree with taxpayer’s position that it owned a franchise right that was requisitioned or condemned takings law applied to the sale of power plant taxpayer contends that the act and puc’s orders implementing deregulation made the operation of its power plants uneconomic thereby forcing it to sell the power plants to independent generators consequently taxpayer takes the position that the proceeds derived from the sale of power plant are subject_to sec_1033 as discussed above state considered the divestiture of some generation assets necessary to encourage competition in the electric utility industry puc’s goal was to limit taxpayer’s market power and its ability to unduly influence the price of power to accomplish this objective however state did not compel taxpayer to sell any assets the facts and circumstances related to the implementation of deregulation by state and particularly taxpayer’s response to state’s actions weigh against the argument that state forced the sale of power plant tam-125889-05 first while puc required taxpayer and other utilities to file a plan to voluntarily divest at least percent of its fossil fuel power plants it did not require taxpayer to sell any assets there was no deadline for the sale of assets only for submitting a plan of divestiture second puc gave incentives for taxpayer to divest itself of at least percent of its fossil fuel power generating capacity including the allowance of a rate of return on equity that was increased by ten basis points for each ten percent of fossil fuel generating capacity divested third although puc required taxpayer to submit a plan to voluntarily divest at least percent of its fossil fuel assets taxpayer sold all of its fossil fuel generating capacity including power plant a response that far exceeded the puc’s proposed objectives for divestiture finally in its filings with the sec taxpayer characterized its divestiture as voluntary such representations are particularly relevant because the sec the public and taxpayer’s investors depend on the truthfulness of the representations made in these filings in summary these factors show that while state provided incentives to sell its actions fell far short of compelling the sale of power plant further taxpayer had many business reasons for the sale and as a result ended up selling all of its fossil fuel generation plants as an alternative theory for its position that sec_1033 applies in the present case taxpayer posits that power plant was sold under a threat of requisition or condemnation by state for a threat_or_imminence_of_condemnation to exist the property owner must be informed by a reliable source that an entity with authority to condemn has decided to acquire the property for public use also reasonable grounds must exist to believe that the condemnation will in fact occur see eg 932_f2d_526 6th cir revrul_74_8 however the mere making of an advantageous sale to a public or private buyer with encouragement by a governmental entity is not a disposition of property under the threat_or_imminence_of_condemnation stone v commissioner tcmemo_1973_26 in the present case there are no facts showing that state ever uttered or implied a threat or that state had a plan or intent to acquire power plant the only factors weighing in favor of a determination that a threat had been made or implied was that taxpayer was ordered to submit a plan for voluntary disposition of percent of its fossil fuel generation capacity and was threatened by the loss of certain incentives if sales did not occurdollar_figure these facts and circumstances do not rise to the level of a threat_or_imminence_of_condemnation for purposes of sec_1033 as an additional alternative theory taxpayer asserts that gain from the sale of power plant is excludible under sec_1033 because the fossil fuel generation assets and the taxpayer represents that it initially proposed a percent divestiture in its ferc and puc filings however ferc found this proposal unsatisfactory and commented that if taxpayer files a detailed plan for divestiture of percent of its gas-fired generation plants it may well mitigate the market power concerns ferc had with the percent proposal accordingly taxpayer filed an application with puc to divest by auction all of its gas-fired generating plants tam-125889-05 property rights in taxpayer’s franchise were part of the same economic unit taxpayer cites 30_tc_741 as authority for this position in masser the taxpayer operated a trucking business from a terminal building and adjacent parking lots the taxpayer sold the parking lots to the city under threat of condemnation although the city never threatened to condemn the terminal building it too was sold because the taxpayer could not economically operate its business from that building without the parking lots the court held that where two properties are used by a taxpayer in its trade_or_business as one economic unit and one is involuntarily converted and the other sold because continuation of its use is impractical the transaction as a whole constitutes an involuntary_conversion of one economic unitdollar_figure however we do not accept that the economic unit theory is applicable in the present case because as discussed above taxpayer had no property interest in an allegedly condemned franchise takings law applied to the transferring of control of taxpayer’s transmission system to the iso and requiring access by competitors under the act taxpayer continued to own its transmission lines but transferred control of its transmission system to the iso this transfer was made to ensure equal access to power lines according to representations submitted the iso acts as an electronic auction house coordinating transfer of electricity between wholesale buyers and sellers making sure there is enough electricity to meet consumer demand and determining how much power can flow along the transmission paths on the grid as explained by puc in the decision transfer of control to the iso was necessary to lessen the potential of the investor-owned utilities favoring their own generation facilities in providing transmission access over facilities owned by others while at the same time preserving reliability and reducing costs puc rejected the contention that the mandate of access to the transmission system and transfer of its control to the iso constituted a physical taking rather puc determined that its actions were legitimate exercises of its police power to regulate facilities dedicated to public use in order to promote competition and lower rates in addition as noted in the decision taxpayer along with the other investor-owned utilities operating in state chose to participate in the development of new market structures and voluntarily agreed to support a consensus model based on transferring control_over their transmission systems to the iso the facts of the present case are distinguished from those in loretto v teleprompter manhattan catv corp supra which involved mandatory access by a cable company to in revrul_59_361 1959_2_cb_183 as later clarified by revrul_78_377 1978_2_cb_208 the service announced it would follow masser stating inter alia that a substantial economic relationship exists where the property sold could not practically have been used without replacement of the converted property and such replacement is not practically available tam-125889-05 install cable in the owner’s apartment building the installation involved the direct physical attachment of plates boxes wires bolts and screws to the building which occupied space immediately above and upon the roof and along the building’s exterior wall the supreme court held that a permanent physical occupation of property authorized by the government is a per se taking loretto pincite several lower federal courts have applied the loretto physical takings analysis in the context of mandatory pole attachments for example in gulf power co v united_states supra the district_court found a per se taking the court reasoned that the amendment to the pole attachment act as codified pincite u s c f on its face required the utility to permit permanent occupation of its physical space on its poles ducts conduits and rights-of-way the eleventh circuit affirmed this holding noting that under the telecom act the utility had no choice but to permit permanent occupancy of physical space on its property 187_f3d_1324 11th cir in contrast to gulf power the federal_court_of_claims found no per se loretto taking in 48_fedclaims_672 the alleged taking in qwest was unrelated to pole attachments but involved another mandatory access provision in the telecom act at issue were fourteen of qwest’s loops qwest provided telephone exchange service to customers by using in general copper wire loops to connect the customer to qwest’s switching office where the loops were connected to a switch and from there to qwest’s network fcc orders implementing the telecom act as applied by the state puc required qwest to allow interconnection to its network the bargain was that once qwest opened its local market to competition it could have access to the long distance market pursuant to the telecom act a mandatory lease allowed a competitor of qwest to switch fourteen of qwest’s loops to its competitor’s network this was done by a lift and lay procedure whereby a qwest technician at qwest’s switching office lifted a loop from its connection to qwest’s switch and laid it on the competitor’s equipment in qwest the court found no physical loretto taking and distinguished gulf power emphasizing that there was no physical invasion because qwest’s competitor did not affix the loops to qwest’s property did not perform the lift and lay procedure and did not own or service the loops qwest contended that a physical taking did not require placing an unwanted physical structure on the owner’s property and its loops were invaded by electrons every time its competitor originated or terminated a call the court disagreed characterizing the electron theory as a novel physical taking theory and unpersuasive qwest pincite and footnote dollar_figure in addition state courts have considered mandatory access provisions enacted under state law for example in two cases courts found that requiring utilities to carry competitors’ electricity to end users for a reasonable rate was not a taking under loretto see in re retail wheeling tariffs n w 2d mich ct app rev’d on other grounds consumers power co v michigan psc n w 2d mich sup ct distinguishing a public_utility from a private landlord and noting that the tam-125889-05 based on the analysis in qwest there was no per se taking in the present case because as in qwest this case involves the movement of power over taxpayer’s lines rather than a direct physical invasion before deregulation was instituted taxpayer was required to use its transmission and distribution lines to provide electricity to its customers also its transmission and distribution businesses were subject_to strict regulatory controls following deregulation taxpayer’s transmission and distribution properties were still highly regulated only now under the control of the iso furthermore taxpayer was still required to use its lines for the same purpose except that now its customers included competitors however taxpayer was still afforded the right to collect rates for all such uses so long as the standards of duquesne are satisfied there is no 5th amendment taking increased rates would compensate for lost profits and not for lost assets issue two whether ctcs received by taxpayer were proceeds for the involuntary_conversion of its property - in the present case as discussed above taxpayer takes the position that the ctcs it received were compensation_for its involuntarily converted property taxpayer thus takes the position that sec_1033 applies to the receipt of the ctcs sec_1033 is applicable only when an asset has been converted into money or into property not similar_or_related_in_service_or_use to the converted property thus even if a taxpayer’s property has been involuntarily converted sec_1033 is applicable only if the taxpayer receives compensation_for the taking whether in the form of a condemnation_award insurance proceeds or some other receipt of cash or dissimilar property intended by the payor to compensate the taxpayer for the taking the service and the courts use the origin of the claim doctrine to determine whether amounts received by a taxpayer represent compensation_for the taxpayer s involuntary_conversion of property allen v commissioner tc memo citing 105_tc_396 aff d 121_f3d_393 8th cir in determining the nature of the claim and thus the taxability of the proceeds the most important factor to consider is the intent of the payor considering all the facts and circumstances allen citing 349_f2d_610 10th cir utility would be compensated energy ass’n of n y v public service commission of n y n y s 2d n y sup ct dictum stating that no loretto taking had occurred because there was no permanent physical occupation and utilities were of a quasi-public nature in contrast the oregon supreme court found a physical taking under loretto for a different type of access provision in gte northwest inc v public_utility comm’n of oregon p 2d sup ct ore in gte the puc rules required the local phone company to allow a competitor to physically collocate on its property which required the placement of a customer’s equipment software and databases on its premises the court found a physical invasion under loretto because the rules required a direct physical attachment the competitor owned the property and collocation was mandatory tam-125889-05 affg t c memo the essential question in such a case is what is the basic reason for the payment 290_f2d_283 2d cir or phrased differently what was the intent of the payor as to the purpose in making the payment knuckles supra although the belief of the payee is relevant to the inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making that payment jacobs v commissioner t c memo thus in the present case even if we accept taxpayer’s argument that its property was involuntarily converted by a government taking taxpayer may not defer its income derived from ctcs under sec_1033 unless taxpayer can demonstrate that the ctcs represent compensation_for a taking of its property as discussed above the ctcs were a charge to ratepayers to enable taxpayer to accelerate the amortization of generation assets this charge to ratepayers was part of the rate structure prior to deregulation although it was based on a slower amortization rate there is no indication that the ctcs taxpayer received from ratepayers in any way relate to compensation_for a taking of taxpayer’s transmission and distribution property the ratepayers did not view the payment of ctcs as compensation_for a government taking because the charge had always been a part of the ratepayer’s rate and the rates they paid during the transition_period remained at a static level indeed state’s public_utility code indicates that taxpayer along with other public_utilities within state was entitled to collect a separate equitable return on its transmission facilities which it still owned through the rate it charged ratepayers for transmission therefore we do not believe that the ctcs represent compensation to taxpayer for the taking of its property moreover the question of whether the ctcs were intended to compensate taxpayer for a taking of its monopoly franchise right is answered by negative inference in the following passage in state’s public_utility code the ctcs were intended to allow state’s public_utilities to continue to recover over a reasonable transition_period those costs and categories of costs for generation-related assets and obligations including costs associated with any subsequent renegotiation or buyout of existing generation-related contracts that the commission had authorized for collection in rates and that may not be recoverable in market prices in a competitive generation market emphasis added citing duquesne light co v barasch supra the puc described its responsibility with respect to transition cost_recovery as follows we note that we are not required to guarantee full transition cost_recovery we are required only to design a rate structure the total impact of which provides the utilities with the opportunity to earn a fair return on their investment tam-125889-05 thus both the state statutory language and the statements by the puc demonstrate that the ctcs were intended to allow taxpayer to charge a rate which would allow it to recover its prudently incurred expenses and provide its investors with a reasonable return in other words the ctc system was a mechanism designed to enhance the ability of taxpayer to recover its invested costs and earn income with respect to the demonopolized generation assets as discussed above a right to earn income is not the proper subject of a sec_1033 election although state had originally granted taxpayer an exclusive license to provide power within specific geographic areas the right to recover invested capital and a return thereon through rates is distinct from the right to have a monopoly or the right to be a monopoly prior to deregulation public_utilities did not enjoy the unfettered power of monopolists rather they were and still are highly regulated and allowed only a reasonable rate of return taxpayer’s characterization of the ctcs as compensation_for the taking of a monopoly or franchise right is inaccurate under the deregulation plan taxpayer is allowed to collect as transition costs only the anticipated decline in value of certain generation assets determined to be adversely affected by deregulation this valuation could be worth significantly less or significantly more than the value of a regulated monopoly franchise depending on market forces consider the case in which a utility has a vast portfolio of assets only one of which is uneconomic and the rest of which are predicted to be even more profitable in a deregulated environment in such a case the utility’s monopoly franchise right would actually have a negative value because the utility could earn more money in a deregulated environment even so the utility would still be entitled to recover transition costs on its uneconomic asset according to state’s deregulation plan also taxpayer’s characterization of deregulation as a taking does not consider the rights it gained through deregulation namely the right to earn a rate of return higher than that previously allowed by puc further the amount taxpayer was able to recover as ctcs was not based on the value of taxpayer’s monopoly because the ctcs were not designed to take into account the total economic impact of deregulation on the value of the franchise the ctcs were simply a rate mechanism by which utilities were to recover their transition costs in theory on an accelerated basis with the expectation that they would be completely paid off and able to charge market rates in a deregulated environment rather than to continue to charge ratepayers for such costs over an extended period of time as noted above the charges were part of the rate charged to ratepayers prior to deregulation and taxpayer included such amounts in its ordinary_income thus we refuse to accept taxpayer’s argument that an amount that was prior to deregulation part of the rate charged to ratepayers and included in ordinary_income is now following deregulation still part of the rate charged to ratepayers but somehow a tam-125889-05 capital item received as compensation_for an alleged taking of taxpayer’s property accordingly the ctcs represent part of taxpayer’s taxable rate charged to its customers the structure and amortization of which were altered to accommodate the perceived needs of state’s energy deregulation program even assuming that taxpayer could show that a taking occurred of the alleged access easements and franchise rights taxpayer would not be eligible to defer gain recognition for the ctcs under sec_1033 this conclusion is compelled by the fact that the ctcs compensate for neither the franchise nor the easementsdollar_figure issue three whether taxpayer’s replacement_property was acquired with the intent to replace the franchise rights access easements and power plant - sec_1033 provides in part that replacement_property must be acquired for the purpose of replacing the property so involuntarily converted accordingly where a taxpayer acquires property without the intent that it serve as replacement for property involuntarily converted within the meaning of sec_1033 the new property does not qualify as replacement_property lack of intent is indicated where a taxpayer having acquired a replacement_property fails either to make an explicit election on its return for the year in which gain from the conversion is realized or to reduce its basis on the supposed replacement_property 45_tc_635 aff’d 377_f2d_21 8th cir in feinberg the taxpayer purchased real_estate in after a threat of condemnation however when the taxpayer received the compensation in the taxpayer did not make a sec_1033 election and did not reduce the basis of the alleged replacement_property purchased in the taxpayer later made its sec_1033 election on an amended_return the tax_court found that failing to make an election after receiving the compensation and failing to reduce the basis in the replacement properties established that the taxpayer did not really intend the property to be replacement_property at the time it was purchased therefore the property purchased by the taxpayer did not qualify as replacement_property in so holding the court stated the obvious intendment of the statute is that petitioner must have the requisite intent during the specified period of time he cannot retroactively simply pick out some property which he happened to purchase in the prescribed period and say i chose this one feinberg pincite this rationale however is not applicable to amounts received for the alleged conversion of power plant such proceeds were derived directly from the disposition of property thus if power plant was involuntarily converted the amounts received from the sale may be capital_gains susceptible to deferral under sec_1033 however the remaining ctc derived directly from ratepayers themselves are not so connected tam-125889-05 in the present case taxpayer contends that it purchased replacement assets each year from year b through year however taxpayer received the proceeds from its alleged conversion beginning in year at which time taxpayer recognized the alleged proceeds as income taxpayer failed to make a sec_1033 election and failed to reduce the basis of assets it allegedly purchased in year c and year when taxpayer made an election in year it may have formed the intent that property purchased in year be replacement assets however as in feinberg the fact that taxpayer’s election wasn’t made until year indicates it did not intend to make the election in year when funds were first received or when the alleged replacement assets acquired before year were purchased in the absence of countervailing facts a factual conclusion that taxpayer lacked the requisite purpose when it acquired those assets before year is justified and adequately supported the fact that taxpayer filed amended returns for year b though year designating over dollar_figurex in replacement assets does not change the analysis although a taxpayer can retroactively make a sec_1033 election in order to purchase replacement assets at some future time still within the replacement_period a taxpayer cannot as the feinberg case demonstrates retroactively form an intent as to assets already purchased at an earlier time accordingly assets purchased from year b through year are disqualified from being considered replacement_property to this extent the third requirement for a valid deferral under sec_1033 is not satisfied issue four whether the claimed replacement properties are similar_or_related_in_service_or_use within the meaning of sec_1033 - in the present case as mentioned before taxpayer contends that there was an involuntary_conversion within the meaning of sec_1033 of its franchise rights access easements and power plant the franchise rights are intangible_property the access easements may be real_property also power plant is likely a combination of real and personal_property consisting of multiple assets eighty-two percent of the property asserted as acquired as replacement_property for the franchise rights and access easements consists of power lines and substations with the remainder of the replacement_property consisting of land buildings and capitalized remodeling costs identified as replacement_property for power plant were components of nuclear hydro and steam electrical generation plants placed_in_service from year c through year sec_1033 provides that property will qualify as replacement_property only if it is similar_or_related_in_service_or_use to the property so converted further under sec_1033 a taxpayer may replace condemned real_property held for productive use in a trade_or_business or for investment with other like-kind real_property to be held for productive use in a trade_or_business or for investment sec_1_1033_g_-1 adopts the rules set forth in sec_1_1031_a_-1 for purposes of determining whether replacement_property is of like_kind to the converted property for sec_1033 purposes tam-125889-05 to determine whether property is similar_or_related_in_service_or_use the service initially focused on whether the original and replacement properties have a close functional similarity which means closely similar physical characteristics and end uses see eg revrul_56_347 1956_2_cb_517 the service later abandoned this functional test with respect to property_held_for_investment while continuing to hold that it applies where the property converted is used by the taxpayer in its business revrul_64_237 1964_2_cb_319 taxpayer seems to argue that because of its difficulty in finding property similar_or_related_in_service_or_use to the converted property it should be permitted to replace the converted property with any property that is in anyway connected with its businesses of power generation transmission and distribution taxpayer to bolster its argument observes that sec_1033 is a relief provision to be liberally construed to effectuate its purpose and that a taxpayer’s inability to replace the converted assets with similar_property is relevant to the application of the functional_use_test as authority for its arguments taxpayer cites 589_f2d_446 9th cir in that case when the taxpayer’s fisheries were condemned by the state the taxpayer was not permitted to invest in other fisheries and investment in other agricultural properties was considered impractical the restrictions on private ownership of sea fisheries was a fact mentioned in the opinion and the court ultimately determined that reinvestment of conversion proceeds in an industrial park already owned by the taxpayer was a suitable replacement for purposes of sec_1033 however in davis the replacement_property had relevant similarities such as similar management demands and similar_business risks both the converted fisheries and the industrial park property that replaced them in davis were held for investment and leased to tenants in the present case the only similarity between the property that taxpayer contends was converted and the replacement_property is that both are used in taxpayer’s business thus we believe that davis is distinguishable from the present case it is arguable however that davis can be read to hold that the focus of similar_or_related_in_service_or_use should be on the relationship of the taxpayer to its converted and replacement properties rather than just on the character of the assets in davis the court focused on the relationship the taxpayer had with the new and old investments that it held for lease and whether there was a sufficient continuity of investment the test is whether considering all the circumstances taxpayer has achieved a sufficient continuity of investment to justify non-recognition of the gain or whether the differences in the relationship of the taxpayer to the two investments compel the conclusion that he has taken advantage of the condemnation to alter the nature of his investment for his own purposes davis pincite citing 318_f2d_841 9th cir a court may consider for example whether the replacement_property requires a similar amount of attention from the taxpayer and whether the business risks and management demands attendant to such property are similar however the replacements proposed by taxpayer do not meet this standard tam-125889-05 with respect to taxpayer’s franchise rights which is intangible_property replacement_property consisting of power lines substations and other tangible business_assets that taxpayer purchased does not meet the similar_or_related_in_service_or_use test the amount of attention required including business risks and management demands for such divergent types of properties tangible vis-a’-vis intangible are not the same or similar therefore no replacement_property acquired by taxpayer is similar_or_related_in_service_or_use to the alleged franchise rights to the extent power plant is real_property it may be validly replaced with other real_property to be used in a trade_or_business or for investment pursuant to sec_1033 or with property similar_or_related_in_service_or_use under sec_1033 if the replacement assets consisted solely of component parts of nuclear hydro or steam generation plants and no land then the property designated to replace power plant is not of like_kind see revrul_76_390 1976_2_cb_243 motel to be constructed on land already owned by the taxpayer is not a like-kind replacement of condemned mobile home park and revrul_67_255 1967_2_cb_270 office building constructed on land already owned by the taxpayer was not like-kind to condemned real_estate another problem with the replacement_property designated for power plant is that taxpayer failed to comply with sec_1_1033_a_-2 as noted above taxpayer designated nuclear hydro and steam generation assets as replacement_property the values asserted as pertaining to the replacement_property equals the total_proceeds from the sale of power plant however taxpayer has not set forth or described the precise nature of these replacement assets but has provided only broad categories which are not in compliance with the requirements of the regulation for example taxpayer has not demonstrated that it replaced power plant which consisted of land and improvements with other real_estate without more information we are not satisfied that the property that taxpayer asserts replaced power plant was of like_kind to power plant similarly there is no evident factual basis for taxpayer’s assertion that the purported replacement nuclear hydro and steam assets are similar_or_related_in_service_or_use to power plant in addition we do not believe that an entire operating fossil fuel power generation plant such as power plant which we understand to include land improvements accessory operating_assets and possibly some intangible_property is similar_or_related_in_service_or_use to random components of nuclear hydro or steam generation plants no authority has been cited to us for this proposition and we know of none with respect to access easements however the facts seem somewhat more favorable for taxpayer an access easement over a transmission system or a distribution system is probably an interest_in_real_property for state law purposes assuming that it includes an interest in the underlying real_estate improved with fixtures towers poles and transmission or distribution lines therefore if such easements were converted replacement_property may consist of either like-kind real_property used in taxpayer’s tam-125889-05 trade_or_business or for investment or property similar_or_related_in_service_or_use in the present case the purported replacement_property consists entirely of transmission and distribution property including buildings substations lines land and rights and remodeling of the new properties transmission and distribution are considered separate parts of a utility’s business or even as separate businesses because the materials technology and general business functions of the two are distinct a distribution system consists of local lower voltage power lines and networks whereas a transmission system is a network of high voltage lines and grids taxpayer’s replacement of access easements over transmission lines with other transmission assets satisfies the similar_or_related_in_service_or_use test because of the likelihood that such acquisitions and improvements would be deemed as necessary for the continuance of taxpayer’s transmission business see woodall v commissioner t c memo aff'd 964_f2d_361 5th cir valid use of conversion proceeds to restore damaged nightclub rev_rul 1953_2_cb_36 use of severance_damages to restore usability of farm revrul_60_69 1960_1_cb_294 use of conversion proceeds to preserve operating condition of plant revrul_67_254 1967_2_cb_269 rearrangement of plant facilities on remaining land on the other hand distribution property designated by taxpayer as replacement_property is not similar_or_related_in_service_or_use to the easement over the transmission lines however to the extent that the distribution assets asserted as replacement_property assets consist of real_property used in taxpayer’s business such property would be valid as like-kind replacement_property for purposes of sec_1033 therefore some of the property purchased by taxpayer to replace of its access easements would be like-kind_property or even property that is similar_or_related_in_service_or_use to such access easements however this is not true for most of the purported replacement_property for franchise rights or power plant v summary and conclusion in summary it is our position that no taking of taxpayer’s franchise rights or access easements occurred because state acted within its police power to further the well- being of state’s ratepayers by deregulation of the power industry in addition no taking occurred with respect to power plant or transmission and distribution systems moreover even assuming that some sort of taking occurred with respect to the franchise rights and access easements no compensation was received for the taking the ctcs that taxpayer received represent accelerated_cost_recovery for generation assets and supply contracts in order to implement the state’s deregulation plan not compensation_for a taking also the purported replacement_property was not acquired with an intent to replace the property that taxpayer contends was converted with the possible exception of property acquired in year finally most of the purported replacement_property is transmission and distribution property that is not similar or tam-125889-05 related in service or use to the franchise rights and power plant but may be similar or related or of like_kind to the access easements under the facts presented no involuntary_conversion occurred meeting all the requirements for deferral therefore taxpayer’s claims under sec_1033 should be denied caveat s a copy of this technical_advice_memorandum is to be given to taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
